PER CURIAM.
The sole question which was before the Board of Tax Appeals in this proceeding was whether the petitioner was availed of during the taxable year for the purpose of preventing the imposition of surtaxes on its shareholders within the meaning of Section 102(a) of the Revenue Act of 1938, 26 U.S.C.A. Int.Rev.Code, § 102(a). This was solely a question of fact (Helvering v. National Grocery Co., 304 U.S. 282, 58 S.Ct. 932, 82 L.Ed. 1346) which the Board resolved against the petitioner. Its finding was amply supported by the evidence as its memorandum opinion amply demonstrates.
The decision of the Board is accordingly affirmed.